DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: Abts (US 10,933,722) teaches an air purifier that is mounted in an interior of a vehicle.  Krimmer (US 10,899,259) teaches an adapter plate for a headrest in a vehicle.  Matsumoto et al (US 2019/0160417) teaches an air purifier for a vehicle.  Hammes et al (US 2019/0105458) teaches a personal air purifier with a central mounting portion.  Space et al (US 10,029,797) teaches an air ventilation device that is mounted in a headrest of a vehicle.  Dry et al (US 2016/0167587) and Prescott et al (US 2013/0181492) teach a mounting assembly that is used to mount onto a headrest of a vehicle.  The prior art does not teach nor render obvious an air purifier with a mount for a vehicle, the mount comprising an adapter plate that can be detachably fixed in different positions in the interior of the vehicle, the air purifier rotatably mounted in the adapter plate, and wherein the adapter plate for mounting the air purifier has a coupling sleeve that is configured to be locked in an opening in an interior of the air purifier as recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747